FILED
                            NOT FOR PUBLICATION                              FEB 15 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 11-50399

              Plaintiff - Appellee,              D.C. No. 8:10-cr-00036-JVS-1
  v.

J. GUADALUPE BRAVO-MENDOZA,                      MEMORANDUM *
AKA Daniel G. Bravo, AKA Guadalupe
Bravo-Mendoza,

              Defendant - Appellant.

                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                     Argued and Submitted February 11, 2013
                              Pasadena, California

Before: KOZINSKI, Chief Judge, KLEINFELD and SILVERMAN, Circuit
Judges.

       Bravo-Mendoza’s waiver of counsel complied with Faretta v. California,

422 U.S. 806, 835 (1975). He was advised of, and acknowledged that he

understood, the charges, potential sentence, and risks of self-representation.

United States v. Forrester, 512 F.3d 500, 506-07 (9th Cir. 2008).



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Indiana v. Edwards, 554 U.S. 164, 177-78 (2008), does not require that a

district court conduct a hearing to determine whether a defendant who is competent

to stand trial is also competent to represent himself at trial. Rather, Edwards

permits the trial court to deny a defendant his constitutional right to self-

representation if the defendant is so severely mentally ill that he is unable to carry

out the basic tasks necessary for self-representation. See United States v.

Thompson, 587 F.3d 1165, 1171-72 (9th Cir. 2009); United States v. Ferguson,

560 F.3d 1060, 1070 n.6 (9th Cir. 2009). Despite Bravo-Mendoza’s odd

comments, the record establishes that he was able to represent himself. He made

peremptory challenges during voir dire, cross-examined witnesses, presented a

defense, introduced documents, testified, made a closing argument, made

appropriate and timely motions for judgment of acquittal, and argued that his prior

convictions were too old to be considered by the court at sentencing. Bravo-

Mendoza was also assisted by, and frequently consulted with, competent stand-by

counsel throughout the proceedings. The district court correctly respected Bravo-

Mendoza’s right to represent himself; furthermore, the record does not establish

that Bravo-Mendoza was denied a fair trial.

      AFFIRMED.




                                            2